DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In light of Applicant's submission filed October 11, 2021, the Examiner has maintained and updated the 35 USC § 101 and 112 rejections.

Claim Interpretation
The examiner is using the following interpretation for the identified claims language:
“medical device”
“biometric data”: any type of biological data such as heart-rate, heart-beat per minute, blood-glucose readings, pump rate data. (This interpretation has been obtained based on the following fact pattern: The applicants specification does not recite the term “biometric data” and as such no definition of the term “biometric data” can be found in the applicant’s specification.  However, one of ordinary skill in the art would understand that biometric data means biological data and the applicant’s specification does provide examples of the collection biological data such as heart-rate, heart-beat per minute, blood-glucose readings, and pump rate data in at least paragraphs 37 and 40. Therefore, it appears from the applicant’s specification that any type of biological data such as heart-rate, heart-beat per minute, blood-glucose readings, pump rate data is intended to be biometric data.)


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8, 11, 15, and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 11, 15, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically in regards to claims 1, 8, and 15 the limitations that state, “determining on one or more servers the one or more types of the data, wherein the one or more types of the data include at least sources of the data, quantities  of the data, and post-processing costs of the data” It is unclear how a type of data can include quantities of data, sources of data and post processing cost of the data. The applicant’s specification at [0040] gives an example of a data type by stating, “one or more data types may refer to one or more particular measurements, for example a blood-glucose, pump rate, or heart beat per minute measurement. In addition, the data types may further include exercise measurements, such as steps per day and calories burned.” Thus it is unclear how the type of data can include at least sources of the data, quantities of the data, and post-processing costs of the data. For the purposes of examination, the limitation is interpreted as determining the one or more types of the data (such as heart rate measurement data), received from a data source (heart rate sensor/monitor). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1, 4, 8, 11, 15, 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 1, 8, and 15 recite(s) the following limitations that are considered to be abstract ideas: 
assigning a unique user identifier to the user and storing the unique user identifier in a user profile, wherein the unique user identifier assigned to the user;
determining more types of the data, wherein the one or more types of the data include at least sources of the data, quantities  of the data, and post-processing costs of the data;
identifying one or more data consumers based on the at least one or more types of data;
determining a value of the data for each of the one or more data consumers identified,  wherein determining the value of the data is based on the one or more types of the data, sources of the data, quantities of the data exceeding one or more thresholds required to be of value, and post-processing costs of the data not exceeding one or more maximum acceptable costs;
processing an exchange based on the user of the medical device accepting at least one offer of the one or more offers 
The limitations of independent claim 1, 8, 15, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing advertising, marketing or sales activities or behaviors comprising collecting information, analyzing the information, determining incentives, providing incentives based on satisfying conditions. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using one or more medical device, one or more server, one or more user device, one or more consumer device, a computer readable storage media, a computer system with one or more processor. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of identifying, determining, presenting, and processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 	Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more medical devices, one or more server, one or more user device, one or more consumer device, a computer readable storage media, and a computer system with one or more processor, amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from paragraph [0105] of the applicant’s specification for example, “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks..”
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
collecting biometric data
presenting one or more offers to a user of the device in exchange for the data based on the value;
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No) 	The dependent claims 4, 11, 18 appear to merely further limit the abstract idea by adding an additional determining (analyzing data and obtaining results) step related to the data identified in the abstract idea and as such is considered to be part of the abstract idea.	 	Therefore, the analysis of dependent claims 4, 11, and 18 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept that could be considered “significantly more” than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1, 4, 8, 11, 15, 18 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US 2013/0197679) in view of Cronin et al. (US 2018/0053200) in view of Proud et al. (US 2014/0247151)

 	Claims 1, 8, and 15: Balakrishnan discloses a computer-implemented method, computer program product, and system for facilitating an exchange of data between a user and a data consumer, the method comprising:
 collecting biometric data from at least one medical device programmed to obtain biometric data from a user, wherein the medical device is selected from a group consisting of an insulin pen, a pacemaker, a catheter, an implantable device, or a wearable device, and wherein each medical device of the group is associated with a unique device identifier (Paragraph [0028]: collecting information using activity monitoring devices (medical devices) that collect at least heart-rate data (biometric data)) Also see [0042] discloses a device serial number(e.g. unique identifier)
determining on one or more servers one or more types of the data, wherein the one or more types of the data include at least sources of the data, quantities of the data, and post-processing costs of the data (Paragraph [0042]: determining at least the type of data (determine if the physical activity data received includes accelerometer data, heart rate data) and source of data (the system may determine a device type of an activity detection and monitoring device responsible for recording the physical activity data), the system may then determine whether the types of data in the physical activity data correspond to a first device type or a second device type);
presenting on one or more user devices one or more offers to the user of the at least one medical device in exchange for the data based on the value of the data for each of the one or more data consumers identified, wherein each of the one or more offers has a corresponding data consumer;; (Paragraph [0046]: discloses giving points based on the amount of received data; [0048]: alerting a user of a reward, reward may include services, coupons; [0066]: data collected from the monitoring device can be accessed through an on-line activity tracking and monitoring service; [0077] various activity metrics may be viewed in a same interface or display regardless of the device type or activity type; users may be able to track progress toward a goal that may be achieved through performance of multiple types of activities and regardless of the type of device that is used to record those activities); 
processing an exchange between the one or more user devices and one or more data consumer devices based on the user of the medical device accepting at least one offer of  the one or more offers.
While Balakrishnan discloses providing the reward to the user, he is silent with regard to discloses identifying one or more data consumers based on at least one or more types of the data and the acceptance of the reward resulting in the processing of an exchange between the one or more user devices and one or more data consumer devices.  	However Cronin discloses identifying one or more data consumers based on at least one or more types of the data; (see for example [0055 and 0056], both discloses that based on the type of data that an incentive is offered by a company for the data type .) for example in [0055] activity data and heart rate data is requested and big data company offers incentives for said data. [0056] gives the example that temperature data is requested by the Gym.)
 determining on one or more servers a value of the data, for each of the one or more data consumers identified, wherein determining the value of the data is based on the at least one or more types of the data, sources of the data, quantities of the data exceeding one or more thresholds required to be of value, and post-processing costs of the data not exceeding one or more maximum acceptable costs (Note: limitation only requires a value based on the type of data, (see for example [0059] by which users may set rules GUI 232 to automatically accept tokens (or other preselected incentives) above a certain value from a given data user or group of related data users, and to follow the processes described above with reference to FIGS. 7 and 8 for all other requests based on tokens or other specified incentives) 	processing an exchange between the one or more user devices and one or more data consumer devices based on the user of the medical device accepting at least one offer of the one or more offers (in at least paragraph [0055] (an incentive offered by Big Data Company to receive activity and heart rate data is provided to the user; user accepts offer; clicking on yes button causes the wearable device to send personal health parameter data associated with such requested health parameter type to a data user, subject to data user settings permitting such access, and subject to security settings, applicable to such personal health parameter data) and [0024] (data users include doctors, gym networks, rehabilitation services, senior living communities, hospitals, nursing homes, restaurants, and “big data” users who compile information to discern trends).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in the data exchange program of Balakrishnan the ability to discloses identifying one or more data consumers based on at least one or more types of the data and process an exchange between the one or more user devices and one or more data consumer devices based on the user of the medical device accepting at least one offer of the one or more offers as taught by Cronin.  The rationale for doing so is that it merely requires combining prior art elements according to known methods to yield predictable results since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, namely that the terms of the incentive would be processed as specified.  	Balakrishnan and Cronin do not explicitly disclose assigning a unique user identifier to the user and storing the unique user identifier in a user profile, wherein the unique user identifier assigned to the user is associated with the unique device identifier of the at least one medical device 	However Proud discloses assigning a unique user identifier to the user and storing the unique user identifier in a user profile, wherein the unique user identifier assigned to the user is associated with the unique device identifier of the at least one medical device ([0019, 0020] and claim 1, discloses wearable device user database, at least partially creates the wearable device user database and at least partially determines a wearable device user profile, wherein a wearable device user identifier of a wearable device user is assigned to the wearable device user before or after the wearable device user receives the wearable device.) 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, Smith to include a assigning a unique user identifier to the user and storing the unique user identifier in a user profile, wherein the unique user identifier assigned to the user is associated with the unique device identifier of the at least one medical device in order to help with keeping track of user information.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US 2013/0197679) in view of Cronin et al. (US 2018/0053200) and in view of Proud et al. (US 2014/0247151) and in further view of Wang et al. (US 2020/0327250).
 	Claims 4, 11, and 18: The computer-implemented method, computer program product, and system of claim 1, 8 and 15, further comprising:
 determining whether the data includes one or more rare events; and
 wherein determining the value of the data is further based on determining that the data includes the one or more rare events.
Balakrishnan, Cronin, and Proud discloses the computer-implemented method, computer program product, and system of claim 1, 8 and 15.  Cronin further discloses that the third party data users provided the incentives in paragraph [0027] and that the value of the incentive can be increased by the third party data user in paragraph [0062].
Balakrishnan, Cronin, and Proud do not specifically state that the following steps are performed.
determining whether the data includes one or more rare events; and
 wherein determining the value of the data is further based on determining that the data includes the one or more rare events.
However the analogous art of Wang discloses a well-known and improved method for sharing health related data that performs the steps of: 
determining whether the data includes one or more rare events (Paragraph [0371]: performing data mining on different types of data and storing data by data type; [0352]: having access to a larger data pool allows more rare types of data to become available); and
wherein determining the value of the data is further based on determining that the data includes the one or more rare events (Paragraph [0353]: rare data may be valued more; rare data may be rewarded by providing more tokens or incentives to the data contributor to provide the data; [0379]: If a data miner is trying to obtain a pool of 100 data contributors that have a particularly rare characteristic, the price point may end up being higher per contributor since the characteristic is so rare; the system may recommend a price point or range of prices to the data miner to obtain a sufficient number of hits).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have determined that the data includes one or more rare events and determined the value of the data based on the inclusion of rare events as in the improvement discussed in Wang in the system executing the invention of Balakrishnan, Cronin, and Proud.  As in Wang, it is well within the capabilities of one of ordinary skill in the art to determine data types such as rare events, and to realize that rare event data should be more expensive to obtain than common data. The implementation of such a modification to the invention of Balakrishnan and Cronin would merely require that addition of code for identifying such data and placing additional value on such data with the predicted result of being able to increase incentives for the individuals providing such data in the invention of Balakrishnan and Cronin. 

Response to Arguments
Applicant's arguments filed October 11, 2021 have been fully considered but they are not persuasive.  	The applicant argues that the amendments should overcome the 35 U.S.C 101 rejection, the Examiner respectfully disagrees the claims only require one medical device and said device is merely collecting the data. The collection of data is merely adding insignificant extra-solution activity to the judicial exception. MPEP 2106.05(g).The claims do not seems to an improvement to the collection of the data. As stated in the previous office actions the claims are directed to receiving of data (insignificant extra solution activity), analyzing data, obtaining results, and then presenting(also insignificant extra solution activity) the results(e.g. offers), 	Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
The claims do not have limitations that indicative of integration into a practical application. Thus the 35 U.S.C 101 rejection is maintained. 	In regards to the 35 U.S.C  103 rejection the applicant argues that Balakrishnan fails to disclose “identifying one or more data consumers based on the at least one or more types of the data; determining on the one or more servers a value of the data for each of the one or more data consumers identified, wherein determining the value of the data is based on the at least one or more types of the data, sources of the data, quantities of the data exceeding one or more thresholds required to be of value, and post-processing costs of the data not exceeding one or more maximum acceptable costs; presenting on one or more user devices one or more offers to the user of the at least one medical device in exchange for the data based on the value of the data for each of the one or more data consumers identified, wherein each of the one or more offers has a corresponding data consumer”, the Examiner respectfully disagrees foremost the claim states, “at least one of” and thus the Examiner is only required to apply art to one of the group. Thus after reviewing the current references, the reference of Cronin discloses (as stated in the updated rejection above) at [0055 and 0056] that a third party data requestor (e.g. data consumer) that is identified by the use of data type rules being set. The rules would be set for a data type that matches up with said third party data requestor. The incentive is given for matching the requested data type. In [0056] an example is given that a free drink token is given for the requested data. Also at [0059] discloses “rules GUI 232 may enable a user to indicate, for a given health parameter type, a willingness to accept “Token” incentives for any amount, above a specified amount, and/or for a specified amount for a particular type of good or service, and to specify such offers will be automatically accepted from “Restaurants” and “Gyms”(e.g. data consumers) . The applicant further argues that the references do not disclose Balakrishnan does not disclose, suggest, or render predictable the presentation of one or more offers to the user of the at least one medical device, wherein each of the one or more offers has a corresponding data consumer, the Examiner respectfully disagrees for the same reasons as stated above, also see Fig Fig.7 and  8  that shows a data consumer presenting an offer for data.

    

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621